Citation Nr: 1003343	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California.


FINDINGS OF FACT

1.  In a July 2004 RO decision of the RO, entitlement to 
service connection for PTSD was denied.  Following proper 
notification that month, an appeal of the denial of service 
connection was not received within one year of the decision.  

2.  Evidence of record received since the July 2004 decision 
that pertains to the Veteran's claim for PTSD is new and 
material.

3.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for PTSD has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  Service connection for PTSD is not established.  38  
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim for entitlement to service 
connection for PTSD in a July 2004 rating decision.  An RO 
letter that month gave the Veteran notice of this denial and 
his appellate rights, but he did not perfect an appeal to 
this decision.  Therefore, the rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed his petition to reopen in August 2007.  For 
claims filed on or after August 29, 2001, "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's July 2004 decision includes 
VA treatment records including assessments of PTSD, 
statements submitted by the Veteran, and a formal finding by 
VA regarding information required for verification.

Under the requirements stated above for reopening claims, the 
medical records and attempts at stressor verification are 
considered new and, arguably, material evidence (this 
evidence will be addressed below).  The claim for service 
connection for PTSD is therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The record indicates that the Veteran has been assessed with 
PTSD since March 2007.  A PTSD screen in December 2006 was 
positive.  A March 2007 VA general medical evaluation 
included an assessment of "having problems with what sounds 
like PTSD symptoms", which was repeated in a July 2007 
medical assessment.  An August 2007 VA treatment record 
includes an assessment of PTSD and depression, not otherwise 
specified, by a social worker.  The PTSD assessments appear 
to be based primarily on symptoms and events reported by the 
Veteran, and the Veteran has not been given a confirmed 
clinical diagnosis by a psychiatrist or psychologist.

In any event, even if the Board were to assume that the 
Veteran has PTSD, the stressor or stressors in question must 
be confirmed.  The Veteran served in Vietnam from August 1971 
to March 1972.  The evidence, including the medals and 
commendations awarded to the Veteran, does not demonstrate 
that the Veteran was engaged in combat with the enemy, 
providing limited evidence against such a finding.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Due to the Veteran's lack of combat indicated in the service 
records, or any other objective record, his testimony alone 
is insufficient proof of a claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran has been 
questionably diagnosed with PTSD due to an in-service 
stressor that has not been verified.  The Veteran has 
submitted testimony containing information regarding 
incidents he allegedly participated in or witnessed in 
service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  However, he has not provided specific information 
regarding most of his claimed stressors.

The Veteran described being in Cam Rahn Bay two days after 
arriving in Vietnam in August 1971 when the Orientation 
Center was bombarded with artillery fire.  The Veteran stated 
that he was in Cam Rahn Bay for in-processing for 3 to 4 days 
before being sent to joint his company, the 63rd Battallion, 
which was stationed in Quang Tri at the time.  The Veteran 
submitted life insurance forms signed on August 25, 1971, to 
demonstrate that he was with the 516th Personnel Company, 
rather than the 63rd Battallion, on the date of the attack.

Simply stated, this event is not verified.  Army records 
indicate that the 516th PSC was stationed in Da Nang in 
August 1971, and not Cam Rahn Bay.  While records do confirm 
an attack at Cam Rahn Bay on August 25, 1971, there is no 
evidence that the Veteran was present in Cam Rahn Bay on that 
date.

The Veteran has described other stressors.  He cites being 
with the 63rd Battallion in Da Nang between January and March 
1972 when a guard at the front gate shot himself in the head 
in front of the Veteran.  He describes being on night guard 
duty during that same time frame and having "random light 
weapon fire" directed at him and his duty partner while they 
patrolled the perimeter of the maintenance buildings.

Simply stated, these events are not capable of verification 
by JSRRC or the VA in general.  The Veteran did not provide 
any specific names, dates or information with which the 
occurrence of the events can be verified.  

Regarding the stressor events cited, there has been a formal 
finding by VA in March 2008 of a lack of information required 
to attempt verification with JSRRC.  

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the Veteran lacks a confirmed PTSD diagnosis 
based upon verified stressors.  Additionally, even if PTSD 
was clearly indicated in the medical record (which it is 
not), the in-service stressors described by the Veteran are 
not capable of verification or have not been verified.  In 
essence, the record does not confirm the Veteran's stressors 
as cited and the Board can think of no basis on which it 
could confirm such stressors as described by the Veteran. 

In sum, the Veteran has provided insufficient evidence for 
verification of any claimed stressors by the JSRRC.  The 
Board finds that there is insufficient evidence to 
demonstrate that the Veteran engaged in combat with the enemy 
or to confirm a stressor in service that caused PTSD.

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September 2007 and July 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
private treatment records and stressor statements.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's cited stressors have not been 
verified, thus any diagnosis of PTSD that may result from a 
VA examination would be based upon unverified stressors.  A 
VA psychiatric examination could not provide a basis for 
granting this claim and therefore does not need to be 
obtained.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD, therefore the claim is 
reopened.

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


